COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Clements and Senior Judge Coleman
Argued at Richmond, Virginia


RAYMOND EARL HOLT, JR.

v.   Record No. 2349-01-2

DRUCKER AND FAULK, INC. AND
 MONGOMERY MUTUAL INSURANCE COMPANY      MEMORANDUM OPINION* BY
                                        JUDGE SAM W. COLEMAN III
                                              APRIL 23, 2002
DRUCKER AND FAULK, INC. AND
 MONTGOMERY MUTUAL INSURANCE COMPANY

v.   Record No. 2456-01-2

RAYMOND EARL HOLT, JR.


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Louis D. Snesil (Louis D. Snesil, P.C., on
          briefs), for Raymond Earl Holt, Jr.

          Jimese Pendergraft Sherrill (Christine A.
          McKee-Clark; Siciliano, Dyer, Ellis &
          Boccarosse, on briefs), for Drucker and
          Faulk, Inc. and Montgomery Mutual Insurance
          Company.


     Drucker and Faulk, Inc. and its insurer (hereinafter

referred to as "employer") appeal a decision of the Workers'

Compensation Commission awarding medical benefits to Raymond

Earl Holt, Jr. (claimant).   Employer contends the commission

erred in finding that claimant proved he sustained a compensable


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
injury by accident to his right leg on June 16, 2000.    On

cross-appeal, claimant contends the commission erred in finding

he failed to prove that his disabling headaches were causally

related to his June 16, 2000 injury by accident.    Finding no

error, we affirm the commission's decisions.

                       I.   Injury by Accident

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."   Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).     Factual findings made by the commission

will be upheld on appeal if supported by credible evidence.      See

James v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382
S.E.2d 487, 488 (1989).

     The commission ruled that claimant proved he sustained a

compensable injury by accident to his right leg, finding that

his evidence proved an identifiable incident while in the course

of his employment, on June 16, 2000, that caused or resulted in

a sudden mechanical or structural change to his body.    In so

ruling, the commission found:

          [T]he claimant felt a sting and noticed
          blood on his ankle while in the course and
          scope of his employment. We find that his
          inability to prove what caused the puncture
          marks on his right ankle is not dispositive



                                 - 2 -
          of this matter. Although the claimant
          cannot positively identify the source of the
          sting or the cause of the wound, he has
          presented sufficient evidence to causally
          connect the wound with the employment.
          While his physicians are unable to
          definitively conclude that a snake bit him,
          no physician disputes that the wound on his
          right ankle was caused by a bite of some
          sort. We find that as a maintenance
          technician and grounds man, the claimant was
          required to maintain and upkeep the area in
          and around the employer's drainage ditch,
          and therefore, the employment included the
          risk of insect, rodent or snake bites.

     The commission's factual findings are supported by credible

evidence, including claimant's testimony and the medical records

of Drs. H. Thompson Mann and James W. Brooks, Jr.

     Claimant testified that while he was collecting trash from

a drainage ditch on June 16, 2000, he "noticed a little sting"

on his ankle.   He looked down and saw blood, but did not see

what had caused his ankle to bleed.    He saw fleas on his sock.

Claimant sought medical treatment four days later at Patient

First, where he reported he had been bitten by fleas.

     On June 20, 2000, Dr. Mann treated claimant at the

St. Mary's Hospital emergency room.    Dr. Mann reported that

claimant had brushed fleas from his lower extremities while

cleaning an apartment.   Claimant also reported that he had

walked through grass that was above his ankles, and when he

walked away from that area, he felt a stinging sensation and saw

some blood on his ankle.   Dr. Mann's examination showed two



                               - 3 -
puncture wounds about one centimeter apart on claimant's lower

extremity.    The area was mildly discolored, mildly swollen, and

tender.   Although claimant stated that he did not see a snake,

Dr. Mann opined that most likely a snake had bitten claimant.

On June 26, 2000, Dr. Mann reported that the claimant "has what

looks like a snake bite (in Hospital last week) and he will be

out of work probably thru rest of this week."

     On July 5, 2000, claimant saw Dr. Brooks, an infectious

disease specialist.   Dr. Brooks also concluded that claimant's

history and the appearance of the wounds suggested a venomous

snakebite.    Dr. Brooks later opined in a letter to Dr. Mann that

he believed claimant's symptoms were suggestive of a copperhead

snakebite.

     Based upon this credible evidence, the commission, as fact

finder, could reasonably infer that claimant sustained a bite

from either an insect, rodent, or snake, while working for

employer on June 16, 2000, which caused the sudden mechanical or

structural change in his body - i.e. the puncture wound and

swelling.    "Where reasonable inferences may be drawn from the

evidence in support of the commission's factual findings, they

will not be disturbed by this Court on appeal."    Hawks v.

Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695,

698 (1988).   As fact finder, the commission was entitled to

resolve any inconsistencies between claimant's testimony and his



                                - 4 -
co-workers' testimony in favor of claimant.    It is well settled

that credibility determinations are within the fact finder's

exclusive purview.   Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 381, 363 S.E.2d 433, 437 (1987).

                           II.   Headaches

     Here, on this issue, we also view the evidence in the light

most favorable to the prevailing party below, in this instance

the employer.   R.G. Moore Bldg. Corp. v. Mullins, 10 Va. App.
211, 212, 390 S.E.2d 788, 788 (1990).    Unless we can say as a

matter of law that claimant's evidence sustained his burden of

proving that his headaches were causally related to his

compensable injury by accident, the commission's findings are

binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     Claimant relies upon Dr. Mann's office notes and Dr. J. Kim

Harris' opinion to support his argument that his disabling

headaches were causally related to his snakebite.    Claimant

argues that the only disabling aspects of the injury were the

headaches and Dr. Mann's report of June 26, 2000, that claimant

would "be out of work probably thru rest of this week," was

sufficient to establish the causal relationship between the

snakebite and headaches.   However, as the commission noted,

although Dr. Mann specifically attributed claimant's right leg

wound to the snakebite, he never stated or rendered an opinion



                                 - 5 -
that claimant's chronic, severe headaches were caused by the

snakebite or the right leg wound.   In addition, although

Dr. Harris attributed claimant's headaches to the snakebite, he

did so based solely upon a temporal connection.   Dr. Harris

admitted that he was not a snakebite expert.   Furthermore,

because Dr. Harris did not treat claimant until almost three

months after the injury, he would not have had an opportunity to

view claimant's wound.   Dr. Brooks opined, that even if a snake

had bitten claimant, headaches would be an unusual consequence.

     The commission, as fact finder, was entitled to weigh all

of the medical evidence.   It did so and concluded that claimant

failed to establish a causal relationship between his headaches

and his compensable injury.   We do not reweigh the evidence.

Based upon this record, we cannot find as a matter of law that

claimant's evidence sustained his burden of proof.

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                               - 6 -